Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00290-CR

                                        Patricia Jean SMITH,
                                               Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the 198th Judicial District Court, Kerr County, Texas
                                      Trial Court No. B09472
                            Honorable M. Rex Emerson, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: January 8, 2014

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Patricia Jean Smith appeals the judgment sentencing her to five years in prison for the

offense of Delivery of a Controlled Substance–Drug Free Zone. Smith pled guilty to the charge

in April 2010, in exchange for the State’s recommendation that adjudication be deferred. Pursuant

to the plea agreement, the trial court deferred adjudication and placed Smith on community

supervision for a period of ten years. In November 2012, the State filed a motion to proceed with

an adjudication of guilt, alleging Smith violated various conditions of her community supervision.

At the hearing on the State’s motion to proceed, Smith testified she had not met the financial
                                                                                                          04-13-00290-CR


obligations required by her conditions of probation and that she had used illegal drugs in violation

of her probation. At the conclusion of the hearing, the trial court adjudicated Smith guilty and

sentenced her to five years in prison.

         Smith’s court-appointed appellate attorney filed a motion to withdraw and a brief in which

he raises no arguable points of error and concludes this appeal is frivolous and without merit. The

brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.

1969). Smith was provided a copy of the brief and motion to withdraw and was informed of her

right to review the record and file her own brief. Smith has not done so.

         After reviewing the record and counsel’s brief we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We therefore grant the motion to withdraw filed by Smith’s attorney and affirm the

trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio

1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). 1



                                                              Luz Elena D. Chapa, Justice

Do not publish




1
  No substitute counsel will be appointed. Should Smith wish to seek further review of this case by the Texas Court
of Criminal Appeals, she must either retain an attorney to file a petition for discretionary review or file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days after either this opinion
is rendered or the last timely motion for rehearing or motion for en banc reconsideration is overruled by this court.
See Tex. R. App. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Court of Criminal
Appeals. See id. R. 68.3. Any petition for discretionary review must comply with the requirements of rule 68.4 of
the Texas Rules of Appellate Procedure. See id. R. 68.4.

                                                            -2-